Title: James Madison to Thomas Jefferson, 27 November 1809
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
             
                     Washington 
                     Novr 27. 1809
          
           
		  
		  
		  
		  
		  A gentleman of intelligence & good standing in Kentuckey lately signified to a friend here, that he was much in conversation with Col. Monroe during his trip to that Country, and that Sentiments which were repeatedly dropped by him, left no doubt, that altho’ he declined a more important Station at N.O. he would not object to the vacancy produced by the death of Govr Lewis, which would place him in a more eligible Climate. I can not bring myself to believe, that the Gentn has not drawn a conclusion entirely erroneous, and that any step taken on a contrary supposition would not be otherwise that 
                  than offensive. Still it may be my duty in a way that can not have such an effect, to acquire certainty on the subject. Will you permit me, with that view to ask of you to give a turn to conversation, with Col. M, which may feel the disposition of his mind, without indicating any particular object. I need not suggest, that it will be desireable that the first opportunity occurring should be made use of.
          
		   
		  I understand there is likely to be a Quorum in both Houses today notwithstanding the late bad weather.
          It seems that Turreau has dispatches by a French sloop of War which left Bayonne Early in Ocr. He is but just arrived from Baltimore, & there has not yet been any communication with him.
			 From 
                  
                  
                  
                  
                  
                  
                  the date of the opportunity, it is not
			 probable that any thing is recd as to our Affaires either more recent or important than the information from Genl A. by the Wasp, which will be laid before Congs Yrs always with affecte respects
          
            James Madison
        